Citation Nr: 0507004	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  95-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected right wrist disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel



INTRODUCTION

The appellant had active military service from March 1957 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied, in pertinent part, 
service connection for hypertension secondary to service-
connected right wrist disability.

The appellant in this case requested a personal hearing at 
the RO and such a hearing was conducted in October 1995.


FINDING OF FACT

The veteran's hypertension has not been caused or made worse 
by his service-connected right wrist disability or treatment 
therefor.  


CONCLUSION OF LAW

The veteran does not have hypertension that is due to or the 
result of service-connected right wrist disability; 
hypertension has not been aggravated by the right wrist 
disability or treatment therefor.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim.  VAOPGCPREC 7-03.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  (Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).)  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The record indicates that the appellant has been apprised of 
what evidence is necessary to substantiate his claim, as well 
as the specific assignment of responsibility for obtaining 
such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In specific compliance 
with Quartuccio, the appellant was advised of the evidence 
required to substantiate his claim, and the responsibility 
for obtaining it, by letter dated in March 2002.  The letter 
informed the appellant of the evidence and information VA 
would be obtaining as well as the evidence that the appellant 
needed to provide.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The appellant was also advised in the March 2002 letter that 
he should submit any additional information or evidence 
regarding his claim, or advise VA as to its whereabouts.

The Board additionally notes that the March 1995 rating 
decision on appeal, the statement of the case (SOC), 
supplemental statements of the case (SSOCs), and multiple 
supplemental correspondence also informed the appellant of 
the types of evidence needed to substantiate his claim.  
Therefore, VA's duty to notify has been satisfied.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical 
records from the National Personnel Records Center (NPRC).  
The record also includes VA examination reports, VA 
outpatient treatment records, private medical records, and 
the appellant's own contentions.  At every stage of the 
appeal process, the appellant was informed of the information 
needed to substantiate his claim, and VA has obtained all 
available evidence identified by the appellant.  Thus, the 
Board finds that all indicated medical records have been 
obtained and the appellant has not referenced any outstanding 
records or information that he wanted VA to obtain.  
Additionally, the RO has obtained a VA examination with a 
medical nexus opinion.  This was done in November 2004.  
Therefore, the record indicates that VA has done everything 
reasonably possible to assist the appellant with respect to 
his claim of entitlement to service connection for 
hypertension secondary to service-connected right wrist 
disability.

II.  Secondary Service Connection

The appellant contends that he developed hypertension as a 
result of his service-connected right wrist disability.  (See 
Appeal to Board of Veterans' Appeals, VA Form 9, August 
1995).  Having considered the appellant's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim; the 
appeal is denied.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).

The appellant's VA examination reports dated in February 
1995, February 1997, January 2001, and April 2002 show that 
the appellant has a diagnosis of hypertension.  The 
appellant's VA outpatient treatment records and private 
medical records similarly confirm the appellant's current 
diagnosis of hypertension.  However, the Board notes that the 
appellant's VA examination records dated in February 1997 and 
November 2004, private medical records dated in February 1994 
and September 1995, and his own contentions are the only 
evidence which addresses the etiology of his hypertension.

As previously mentioned, the appellant contends that his 
service-connected right wrist disability or treatment 
therefor caused or aggravated his current hypertension.  (See 
Appeal to Board of Veterans' Appeals, VA Form 9, August 
1995).  The Board notes, however, that the appellant is a 
layperson without medical training and he is simply not 
qualified to render medical opinions as to matters such as 
diagnosis and etiology of disorders and disabilities.  
Therefore, his opinion is entitled to no weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2004) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

In contrast, the February 1997 and November 2004 VA examiners 
are qualified as physicians to render medical opinions as to 
the etiology of the appellant's hypertension.  Upon review of 
the appellant's claims file, as well as a physical 
examination of the appellant, the February 1997 VA examiner 
concluded that he did "not feel that [stress and pain] 
cause[d] someone to become what is a typical pattern of 
essential hypertension."  Rather, she opined that, although 
anyone can have instances of blood pressure elevation due to 
anxiety, it is "very unlikely" that persistent blood 
pressure elevation can be related to anxiety.

An additional opinion provided by the November 2004 VA 
examiner similarly shows the absence of any relationship 
between the appellant's service-connected right wrist 
disability and his current hypertension.  For example, the 
November 2004 VA examiner concluded that the appellant's 
current hypertension was "not caused by" his service-
connected right wrist fracture, and that it was also "not 
likely that hypertension is secondary to any medications 
taken for his right wrist."  In support of these opinions, 
the November 2004 VA examiner indicated that "[a] fracture 
is not a known cause of essential hypertension," and that 
there are "no known medications which are used specifically 
for wrist fracture that have a causal relationship to 
essential hypertension or aggravate hypertension."  The 
Board also notes that the November 2004 VA examiner 
specifically stated that he had reviewed the appellant's 
claims file, which included the private medical statements 
provided by Dr. R.J.C. in February 1994 and September 1995.

The Board additionally recognizes the appellant's private 
medical records dated in February 1994 and September 1995, 
which also address the etiology of his current hypertension.  
For example, Dr. R.J.C. indicated in February 1994 that the 
appellant's blood pressure problems "may be" associated 
with his right wrist disability due to the fact that such 
right wrist disability adversely effects his employment and 
thus causes stress.  (emphasis added).  In September 1995, 
Dr. R.J.C. also indicated that a "tendency to hypertension 
could easily be exacerbated by constant pain."  (emphasis 
added).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in evaluating the probative value of 
medical evidence:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

As previously indicated, the February 1997 and November 2004 
VA examiners reviewed the appellant's claims file and 
provided supporting rationale in conjunction with rendering 
their opinions.  In contrast, although Dr. R.J.C. provided 
some limited rationale as to how stress caused by the 
appellant's service-connected right wrist disability may in 
turn cause hypertension, Dr. R.J.C.'s opinions were not 
predicated upon a review of the appellant's claims file.  
Moreover, the rationale provided by the February 1997 VA 
examiner, or that stress and pain are "very unlikely" to 
cause persistent blood pressure elevation, directly 
contradicts the rationale provided by Dr. R.J.C. in February 
1994.  Finally, the Board notes that the language used by the 
February 1997 and November 2004 VA examiners in describing 
the absence of any connection between the appellant's current 
hypertension and his service-connected right wrist disability 
was unambiguous as opposed to the less certain language used 
by Dr. R.J.C.  Therefore, the Board finds that the evidence 
of record is not in equipoise and the VA examination reports 
are entitled to more probative value with respect to the 
absence of any relationship between the appellant's current 
hypertension and his service-connected right wrist 
disability.

Accordingly, the benefit-of-the-doubt doctrine is not 
applicable in the instant appeal and the appellant's claim of 
entitlement to secondary service connection for hypertension 
is denied.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for hypertension secondary 
to service-connected right wrist disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


